DETAILED ACTION
Claims 1-8 are pending before the Office for review.
In the response filed May 24, 2022:
Claim 8 is newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the grinding stone" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected based on its dependency. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over HOSOKAWA  (U.S. Patent 5,271,185) in view of CESENA et al (U.S. Patent 6,358,133) and SATO et al (U.S. Patent 6,174,222).
With regards to claim 1, Hosokawa renders obvious a method of process a wafer (12) having a first surface and a second surface opposite the first surface, comprising the steps of: holding the second surface of the wafer (12) such that the first surface thereof is exposed; positioning a processing tool (16) including a rotational axis relative to the first surface of the wafer by adjusting an angle of the rotational axis  to the first surface of the wafer (X1, Z1, Z2, X2, Z3), after holding the second surface of the wafer processing an exposed first surface side of an outer circumferential edge portion of the wafer without processing the second surface of the wafer, with the processing tool (16) including a grinding stone (16) thereby forming an outer circumferential edge portion a of a slanted surface that is inclined to the first surface so as to be progressively closer to the second surface in a direction from a central area of the wafer toward an outer circumferential edge thereof (Col. 3 lines26-36, 58-63, Col. 4 lines16-59, Col. 5 lines 28-41Col. 6 lines 19-31 Figures 1-3 discloses chamfering the edge of substrate 12 with grinding stone 16 wherein the substrate is rotated and the grinding stone 16 is moved in a Z direction and the substrate is chamfered on sides 24a, 24b, 24c wherein each side is polished individually by adjusting the rotational axis; each side is slanted towards the center of the water inwards ).
Hosokawa does not explicitly disclose a grinding stone made of abrasive grains bound together by a bounding material and after forming the slanted surface, coating the first surface of the wafer with a liquid material according to a spin coating process, thereby forming a resist film on the first surface of the wafer.
Cesena discloses a method of processing a wafer using a grinding stone made of abrasive grains bound together by a bonding material wherein the grinding stone (block) can be any shape (Col 1 lines 18-20, 27-31, Col. 2 lines 30-36, Col. 6 lines 1-6, Col. 7 lines 62-67 Col. 8 lines 1-4). As such Hosokawa as modified by Cesena renders obvious a grinding stone made of abrasive grains bound together by a bounding material.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Hosokawa to include the grinding stone as rendered obvious by Cesena because the reference of Cesena teaches that such grinding stone reduces grooving on a workpiece during polishing (Col. 3 line 10) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired wafer processing using the teachings of Cesena. MPEP 2143D
Sato discloses a method of processing a wafer comprising grinding the outer circumferential edge portion of the wafer (Col. 12 lines 10-55) to form slanted surface (Figure 9 c-d) wherein after forming the slate surface, coating a first surface of a wafer with a liquid material according to a spin coating process, thereby forming a resist film on the first surface of the wafer (Col. 15 lines 31-45).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Hosokawa to include the spin coating photoresist as rendered obvious by Sato because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired wafer processing using the teachings of Sato. MPEP 2143D
With regards to claim 4, the modified teachings of Hosokawa renders obvious wherein the processing tool includes a grinding wheel having the grinding stone (Cesena Col. 7 lines 49-67 Col. 8 lines 1-61 discloses forming a wheel and putting the abrasive mixed with bond material on the wheel).
With regards to claim 5, the modified teachings of Hosokawa renders obvious wherein the outer circumferential edge is flat (Hosokawa Figure 2 side 24b Col. 5 lines 12-41).
With regards to claim 6, the modified teachings of Hosokawa discloses wherein an angle formed between the first surface and the slanted surface sis in the range of 15° and 25° (Sato Col. 8 lines 64-66) which renders obvious Applicant’s claimed amount of 10° to 25°. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 8, the modified teachings of Hosokawa renders obvious wherein position the processing tool including the grinding stone include contacting the wafer with only an outer circumferential surface of the grinding stone (Hosokawa Col 4 lines 55 -Col. 5 lines 41 discloses performing a grinding on the peripheral of the substrate using a grinding stone 16 wherein the peripheral portion of the grinding stone 16 contacts the outer edge 24 of the wafer to shape it).

Allowable Subject Matter
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 6-9 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention. In particular, Applicant argues that the cited prior art fails to disclose or suggest a method of processing a wafer having a first surface and a second surface opposite eh first surface, where the method include “holding the second surface of the wafer such that the first surface thereof is exposed,” “positioning a processing tool including rotational axis relative to the first surface of the wafer by adjusting an angle of the rotational axis relative to the first surface of the wager, wherein the processing tool includes a grinding stone made of aabrisve grains bound together by a bond material” and “after holding the second surface of the wafer, processing an exposed first surface side of an outer circumferential edge portion of the wafer without processing the second surface of the wafer, with the processing tool, thereby forming on the outer circumferential edge portion a slanted surface that is inclined to the first surface so as to be progressively closer to the second surface in a direction from a central area of the wafer toward an outer circumferential edge thereof” as now recited in amended claim 1.
With regards to Hosokawa, Applicant argues that the angle of the rotational axis does not change during grinding but rather the grindstone remains parallel to the upper and lower surfaces of the wafer during the chamfering process. With regards to Cesena Applicant argues that Cesena does not cure the deficiencies of Hosokawa. With regards to Sato, Applicant argues that Sato does not disclose or suggest forming the first and second chamfered portions at one time or forming the only chamfered portion in the wafer, nor would this be obvious due to increased time and production cost. In addition, Sato also fails to disclose or suggest a processing tool having a rotational axis where the angle of the rotational axis is adjusted relative to the surface of the substrate. This is found unpersuasive.
It is the Examiner’s position that the cited prior art renders obvious Applicant’s claimed invention. The Examiner maintains that the cited prior art address each of Applicant’s claimed limitations including “holding the second surface of the wafer such that the first surface thereof is exposed,” “positioning a processing tool including rotational axis relative to the first surface of the wafer by adjusting an angle of the rotational axis relative to the first surface of the wafer, wherein the processing tool includes a grinding stone made of aabrisve grains bound together by a bond material” and “after holding the second surface of the wafer, processing an exposed first surface side of an outer circumferential edge portion of the wafer without processing the second surface of the wafer, with the processing tool, thereby forming on the outer circumferential edge portion a slanted surface that is inclined to the first surface so as to be progressively closer to the second surface in a direction from a central area of the wafer toward an outer circumferential edge thereof” as now recited in amended claim 1.
The Examiner would first like to note that while Applicant’s currently presented claim discusses adjusting the rotational axis relative to the first surface it does not indicated in which direction. It is the Examiner’s position that in looking at the reference of Hosokawa, the prior art discloses moving the grinding stone along the Z axis relative to the surface of the wafer to be polished in order to adjust he polishing (Col. 3 lines26-36, 58-63, Col. 4 lines16-59, Col. 5 lines 28-41Col. 6 lines 19-31 Figures 1-3). While the axis disclose by the prior art may differ from the angle or Applicant’s invention, Applicant’s broadly presented claim is rendered obvious by the teachings of Hosokawa. With regards to Cesena, Hosokawa renders obvious Applicant’s claimed invention and there is not necessary to cure any deficiencies. With regards to Sato, Sato was sited for teaching the forming of the resist material and is not necessary to cure any deficiencies of Hosokawa. 
As such the Examiner maintains the rejection of record. The Examiner maintains that the reference of Hosokawa renders obvious adjusting the rotational axis relative in the Z direction. Applicant’s currently presented claim does not claim the direction. As to the dependent claims they remain rejected as no separate arguments have been presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713